  Case 19-34947             Doc 17         Filed 01/28/20 Entered 01/28/20 13:10:40                                  Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: RONNIE TAWER                                                 ) Case No. 19 B 34947
                                                                 )
                                                       Debtor    ) Chapter 13
                                                                 )
                                                                 ) Judge: DONALD R CASSLING

                                                    NOTICE OF MOTION

   RONNIE TAWER                                                                    CUTLER & ASSOC
                                                                                   via Clerk's ECF noticing procedures
   8300 KNOX AVE #4
   SKOKIE, IL 60076

   Please take notice that on February 06, 2020 at 10:00 am my designee or I will appear before the Honorable
   Judge DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on January
   28, 2020.

                                                                                     /s/ Tom Vaughn

                          TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On December 11, 2019 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed.


   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend plan - #2.3 - check last box add submit language; amend I - no prorated listed; need 10/ 11 - 11/3
   stubs for 1st job and need 11/1 - 12/11 stubs for 2nd job.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                                            Respectfully submitted,
                                                                                            /s/ Tom Vaughn
   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
